UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GLEN CRAIG,
                               Plaintiff,
                                                                  16-CV-5439 (JPO)
                     -v-
                                                               OPINION AND ORDER
 UMG RECORDINGS, INC.,
                               Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff Glen Craig moves for reconsideration of this Court’s Opinion and Order dated

March 29, 2019, which granted Defendant’s motion for sanctions against Plaintiff’s counsel,

Richard Liebowitz and his law firm, for the bad-faith filing of a motion to disqualify one of

Defendant’s expert witnesses. 1 In the alternative, Plaintiff moves for the Court to award

sanctions in an amount less than the total $159,710.76 in attorney’s fees and costs that Defendant

has sought.

       For the reasons that follow, Plaintiff’s motion for reconsideration is denied. The Court

grants an award that reflects certain reductions to the fees and costs sought by Defendant.

I.     Legal Standard

       “A motion for reconsideration is ‘an extraordinary remedy to be employed sparingly in

the interests of finality and conservation of scarce judicial resources.’” Drapkin v. Mafco

Consol. Grp., Inc., 818 F. Supp. 2d 678, 695 (S.D.N.Y. 2011) (quoting In re Initial Pub. Offering




       1
         Familiarity with the Court’s earlier opinion is assumed. See Craig v. UMG Recordings,
Inc., No. 16 Civ. 5439, 2019 WL 1432929 (S.D.N.Y. Mar. 29, 2019).
       In addition, because the Court dismissed Defendants Kingsid Ventures, Ltd. and Estate of
Riley B. King in its earlier opinion and order, only one Defendant—UMG Recordings, Inc.—
remains in this action. Id. at *10.


                                                1
Sec. Litig., 399 F. Supp. 2d 298, 300 (S.D.N.Y. 2005)). “The standard for granting . . . a motion

[for reconsideration] is strict.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

“[R]econsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked—matters, in other words, that might reasonably be

expected to alter the conclusion reached by the court.” Id.

II.    Discussion

       A.      Motion for Reconsideration

       Plaintiff asks the Court to reconsider its prior ruling on two principal grounds: (1) that

Liebowitz had legitimate reasons to file the motion to disqualify because he was acting to

vindicate the interests of his client (Dkt. No. 99 at 3–8); and (2) that Liebowitz held a genuine

belief in the merits of the motion to disqualify and so did not act in bad faith (Dkt. No. 99 at 9–

16).

       Both of these arguments were presented to and rejected by the Court in its earlier ruling.

Plaintiff offers no new facts or controlling precedent that compels this Court to reconsider its

prior holding, but instead attempts to strengthen the arguments the Court has already rejected.

Because it is well settled that “motions for reconsideration are not meant to afford a mere second

bite at the proverbial apple,” Plaintiff’s motion fails. Menlo v. Friends of Tzeirei Chabad in Isr.,

Inc., No. 11 Civ. 1978, 2013 WL 1387057, at *1 (S.D.N.Y. Apr. 5, 2013).

       In any event, Plaintiff’s arguments do not succeed on the merits.

               1.      Inference of Bad Faith

       Plaintiff first argues that this Court failed to acknowledge that Liebowitz filed the motion

to disqualify for legitimate purposes and so could not have acted out of bad faith. (Dkt. No. 99 at

3–8.) Specifically, Plaintiff raises the following points: (1) bad faith may be inferred only where

there is a clear showing of improper purpose (Dkt. No. 99 at 3–4); (2) vindication of a client’s


                                                  2
interests is a proper purpose (Dkt. No. 99 at 5–6); (3) the Court has not identified any improper

purpose with a “high degree of specificity” (Dkt. No. 99 at 7–8); and (4) the record lacks

evidence that Liebowitz violated any legal or ethical rules (Dkt. No. 99 at 8). The Court

addresses each step of Liebowitz’s argument in turn.

       First, the Second Circuit does not require the lower courts to specifically identify an

improper purpose in order to infer the bad faith required for the imposition of sanctions under 28

U.S.C. § 1927 (“section 1927”). Rather, the proper standard, as articulated by the Second

Circuit, is that “bad faith may be inferred ‘only if actions are so completely without merit as to

require the conclusion that they must have been undertaken for some improper purpose such as

delay.’” Schlaifer Nance & Co. v. Estate of Warhol, 194 F.3d 323, 336 (2d Cir. 1999) (quoting

Shafii v. British Airways, PLC, 83 F.3d 566, 571 (2d Cir. 1996)). To infer bad faith, in other

words, a court is required only to conclude that an attorney’s actions are completely colorless,

and not to identify a particular improper purpose behind those actions. See New York v.

Operation Rescue Nat’l, 80 F.3d 64, 72–73 (2d Cir. 1996) (affirming trial court’s inference of

bad faith from the baselessness of attorney’s actions, without requiring a finding of any specific

improper purpose). The Court thus reaffirms its interpretation of the controlling law and rejects

Plaintiff’s argument.

       Second, vindication of a client’s interests, despite being a legitimate motive for filing a

motion, see Schlaifer, 194 F.3d at 339–40, does not shield Liebowitz from sanctions under

section 1927 for “multipl[ying] the proceedings . . . unreasonably and vexatiously.” 28 U.S.C.

§ 1927. After all, Liebowitz may well have had other improper motives in addition to the

legitimate motive of vindication. Of course, attorneys can be zealous advocates in vindicating a

client’s interests, but Liebowitz has identified no authority suggesting that attorneys may use




                                                 3
vindication as an excuse to unreasonably and vexatiously multiply the proceedings. Therefore,

Liebowitz’s alleged purpose of vindication, standing alone, is insufficient to shield him from

sanctions under section 1927 where the Court has concluded that his actions were completely

without legal merit.

       Third, Plaintiff argues that this Court has not identified any improper purpose “with a

high degree of specificity.” (Dkt. No. 99 at 7–8.) As discussed earlier, the Court is not required

to identify any specific improper purpose before inferring bad faith. To the extent that this Court

is required to “make sufficiently specific factual findings to support its conclusion” regarding

Liebowitz’s bad faith, Eisemann v. Greene, 204 F.3d 393, 396–97 (2d Cir. 2000) (per curiam),

the Court has already specifically explained in its earlier ruling the basis for its conclusion that

Plaintiff’s motion to disqualify was so completely colorless as to permit an inference of bad

faith, Schlaifer, 194 F.3d at 336.

       Fourth, Plaintiff contends that the record lacks evidence showing that Liebowitz has

violated any legal or ethical rules. (Dkt. No. 99 at 8.) But evidence showing the violation of

legal or ethical rules is not a prerequisite for the Court to infer bad faith on the part of Liebowitz

for filing an entirely colorless motion. Plaintiff, unsurprisingly, fails to point to any authority

supporting his claim.

               2.       Genuine Belief

       Moving on to Plaintiff’s second ground for reconsideration—that the Court overlooked

evidence demonstrating Liebowitz’s genuine belief in the merits of the motion to disqualify—the

Court concludes that Plaintiff is wrong.

       This Court, in its prior ruling, concluded that Plaintiff’s disqualification motion was

entirely meritless because it was clear that Plaintiff had not disclosed any confidential

information to Sedlik, the expert witness whom Liebowitz had sought to disqualify on the


                                                  4
ground that he supposedly had a confidential relationship with Plaintiff. Craig v. UMG

Recordings, Inc., No. 16 Civ. 5439, 2019 WL 1432929, at *10 (S.D.N.Y. Mar. 29, 2019). This

Court then inferred that Liebowitz had acted in bad faith in filing this entirely meritless motion.

Id. Plaintiff now argues that Liebowitz actually harbored genuine belief in the merits of the

disqualification motion because he believed that certain licensing practices Plaintiff had

disclosed to Sedlik were confidential. (Dkt. No. 99 at 13–15.) Plaintiff further argues that,

because of Liebowitz’s genuine belief, his actions were merely the result of “poor legal

judgment” and so should not be sanctioned. (Dkt. No. 99 at 9–10, 14.)

       The evidence in the record refutes Plaintiff’s argument. Plaintiff states that Liebowitz’s

genuine belief that Plaintiff’s licensing history was confidential justified his decision to file the

disqualification motion. (Dkt. No. 99 at 13–14.) But Liebowitz could not possibly have

believed such information to be confidential, because by the time Liebowitz filed the motion,

Plaintiff had already disclosed detailed information about his licensing practices and history to

Defendant in a non-confidential deposition on March 17, 2017, which Liebowitz himself also

attended. (Dkt. No. 62-6 at 4:3–8 (waiving confidentiality of the deposition), 3:11–12 (reflecting

that Richard Liebowitz was present at the deposition).) In particular, Plaintiff gave detailed

accounts of his employment history and past licensing practices. (Dkt. No. 62-6 at 61:10–23

(Plaintiff’s employment as a staff photographer at Hullabaloo), 83:25–86:6 (Plaintiff’s licensing

practices and prices while at Hullabaloo), 67:5–8 (Plaintiff’s employment as a freelance

photographer), 70:20–72:6 (Plaintiff’s licensing practices and prices as a freelance

photographer).) Furthermore, Plaintiff admitted that he could remember only two instances in

which he had licensed his photographs to be used as album covers during his freelance days, and

he offered details about each of the two licensing agreements. (Dkt. No. 62-6 at 75:16–76:14,




                                                   5
77:13–78:6 (licensing terms with CBS), 80:12–81:5 (licensing terms with A&M Records).)

More importantly, Plaintiff stated that he had never licensed the photographs at issue in this case

between 1969 and 2017, despite one failed attempt at licensing them to the BBC. (Dkt. No. 62-6

at 151:16–152:12 (identifying the photographs at issue), 204:18–206:11 (Plaintiff’s licensing

history regarding the photographs at issue).)

       Liebowitz was present at this deposition during which Plaintiff made these detailed

disclosures. (Dkt. No. 62-6 at 3:11–12.) So he would have known that Plaintiff had already

revealed extensive information about his licensing history to Defendant, and that such

information was not confidential, at least with respect to Defendant. Undaunted, Liebowitz filed

a letter about seven months later, claiming that Plaintiff had “disclosed confidential information

to Sedlik, including details about Plaintiff’s licensing history.” (Dkt. No. 50 at 2.) Knowing that

Plaintiff’s licensing history was no longer confidential to Defendant, Liebowitz could not

possibly have had any genuine belief that this statement had evidentiary support. Plaintiff’s

disqualification motion was meritless from the get-go.

       Even assuming Liebowitz had totally forgotten about what his client had testified to at the

deposition and never bothered to refresh his memory, Liebowitz should have realized that his

alleged good-faith belief regarding the confidential nature of Plaintiff’s licensing history had

zero factual or legal support when Defendant’s brief in opposition to the disqualification motion

pointed him to Plaintiff’s earlier disclosures. (See Dkt. No. 61 at 11.) Facing these glaring

deficiencies in the disqualification motion, Liebowitz responded by arguing that “[i]n a case with

a voluminous record . . . any information that mines the record or publicly available facts is

confidential,” and that Sedlik had possessed confidential information up to the point of Plaintiff’s

disclosures. (Dkt. No. 64 at 7–8.) Liebowitz not only failed to point to any legal authority that




                                                 6
could support his claims, but also neglected to explain how the alleged licensing history

information would “mine the record or public available facts” and thus become confidential.

(See id.) In sum, his confidentiality claims are entirely meritless.

        The Court would certainly exercise restraint in imposing sanctions under section 1927 if

the record demonstrated that Liebowitz had simply exercised “poor legal judgment.” Schlaifer,

194 F.3d at 340. But unlike the cases that Plaintiff has cited, in which the attorneys were able to

find support either from the record, id. at 340 (“[T]he record actually indicates that the appellants

did indeed possess some concrete grounding for their belief that their fraud claim had a colorable

basis . . . .”), or from the “broad language” in the case law, Salovaara v. Eckert, 222 F.3d 19, 29

(2d Cir. 2000), Liebowitz has not pointed to any fact from the record or any authority that could

have supported his alleged genuine belief. 2 Therefore, the Court has no reason to revisit its

conclusion that Liebowitz’s conduct was not the mere result of poor legal judgment.

        Because the Court concludes that Liebowitz could not have had any genuine belief at the

time he filed his disqualification motion that Plaintiff’s licensing history constituted confidential

information, and because the disqualification motion was entirely colorless for the reasons

detailed in the Court’s prior ruling, the Court reaffirms its inference that Liebowitz acted in bad

faith in filing the motion and so sustains its prior ruling. 3




        2
         The third case that Plaintiff has cited, In re Sutter, 543 F.2d 1030 (2d Cir. 1976), is
distinguishable because it concerns the application of a local rule of the U.S. District Court for
the Eastern District of New York, rather than section 1927, see id. at 1035.
        3
         Plaintiff also appears to challenge the Court’s conclusion that Plaintiff had not disclosed
any confidential information to Sedlik on the grounds that the terms of the protective order the
Court has entered to govern discovery in this case might cover Plaintiff’s licensing practices.
(Dkt. No. 99 at 15–16.) As discussed earlier, this argument fails on its merits because at the time
Liebowitz filed the disqualification motion Plaintiff had already disclosed his licensing practice
information to Defendant at a deposition that was not designated as confidential.


                                                    7
       B.      Amount of the Sanction

       Plaintiff argues, in the alternative, that the Court should award Defendant less than the

full amount it seeks in sanctions. (Dkt. No. 106.) The Court earlier held that Defendant is

entitled to recover the attorney’s fees and costs it incurred in opposing Plaintiff’s motion to

disqualify and in preparing for and attending the associated evidentiary hearing. Craig, 2019

WL 1432929, at *11. In accordance with this Court’s prior ruling, Defendant has filed a

declaration with detailed contemporaneous time and disbursement records to substantiate the

amount of recoverable fees and costs it claims to have incurred. (Dkt. No. 105; see Dkt. No. 96

at 22.) Specifically, Defendant is seeking $92,415.71 in attorney’s fees and $67,295.05 in non-

taxable costs. (Dkt. No. 105 ¶ 27.) In response, Plaintiff urges this Court to limit attorney’s fees

to $9,225, and non-taxable costs to $3,500. (Dkt. No. 106 at 1.) Bearing in mind that section

1927 allows this Court to award only fees and costs that are “reasonably incurred because of” an

opposing party’s sanctionable conduct, 28 U.S.C. § 1927, the Court now assesses Defendant’s

requested fees and costs.

               1.      Attorney’s Fees

       The Court enjoys “wide discretion” in determining the amount of a fee award. Oliveri v.

Thompson, 803 F.2d 1265, 1280 (2d Cir. 1986); see also Pentagen Techs. Int’l Ltd. v. United

States, 172 F. Supp. 2d 464, 474 (S.D.N.Y. 2001) (“The Court has discretion in determining the

appropriate amount of attorney’s fees [under section 1927].”). To determine the reasonable

amount of attorney’s fees in this case, the Court uses the lodestar approach to establish a

“presumptively reasonable fee” by calculating the number of hours reasonably expended by

counsel in connection with Plaintiff’s motion to disqualify and multiplying that number of hours

by reasonable hourly rates. Millea v. Metro-N. R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011)

(internal quotation marks omitted).


                                                  8
       This Court’s determination of a reasonable hourly rate is informed by the prevailing rate

“in the community for similar services by lawyers of reasonably comparable skill, experience,

and reputation.” Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984). And the relevant community

is generally the district in which the Court sits—in this case, the Southern District of New York.

See Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cty. of Albany, 522 F.3d 182, 190 (2d

Cir. 2008). Here, Defendant requests rates of $828 per hour for partner Barry Slotnick, $618 per

hour for senior associate C. Linna Chen, and $361 for paralegal Antoinette Pepper. (Dkt. No.

105 ¶¶ 12, 16, 18.) Plaintiff argues that the requested rates are hyper-inflated and should be

reduced. (Dkt. No. 106 at 3–4.)

       Bearing in mind the “skill, experience, and reputation” of Defendant’s counsel, the Court

now assesses the reasonableness of the requested hourly rates. Blum, 465 U.S. at 895 n.11.

First, the lead counsel in this case, Barry Slotnick, is a widely recognized intellectual property

litigator with over forty years of experience. (Dkt. No. 105 ¶¶ 10–11.) As a partner and chair of

the Intellectual Property and Entertainment Litigation Practice Group at Loeb & Loeb LLP, an

hourly rate of $828 is reasonable. See Tiffany & Co. v. Costco Wholesale Corp., No. 13 Civ.

1041, 2019 WL 120765, at *10 (S.D.N.Y. Jan. 7, 2019) (approving hourly rates between $625

and $845 for partners in a complex copyright infringement action); see also TufAmerica Inc. v.

Diamond, No. 12 Civ. 3529, 2016 WL 1029553, at *7 & n.7 (S.D.N.Y. Mar. 9, 2016) (approving

hourly rate of $747 for a partner in a copyright infringement action).

       Second, the requested rate for C. Linna Chen warrants some adjustment. Although

Defendant claims that “average hourly rates for senior associates at law firms of comparable size

in New York City range from $620 to $815,” Defendant does not explain its methodology for

reaching this number. (Dkt. No. 105 ¶ 17.) Indeed, the data provided by Defendant does not




                                                  9
specify the prevailing hourly rate for associates with Chen’s experience in this District. (See

generally Dkt. No. 105-6.) In light of the rates awarded by other courts in this District, the Court

determines that an hourly rate of $550 is reasonable for a senior associate such as Chen. See,

e.g., Tiffany & Co., 2019 WL 120765, at *10 (approving hourly rates between $315 and $585 for

an associate, depending on experience); TufAmerica Inc., 2016 WL 1029553, at *6 (approving

an hourly rate of $560 for a senior associate with at least ten years of experience).

       Third, the billing rate for paralegal Antoinette Pepper is outside the range of rates

approved in this District. Pepper is seeking an hourly rate of $361, but Defendant has not

submitted sufficient evidence to establish that the requested rate is commensurate with rates

generally approved in the District. “Recent cases in this district suggest that the prevailing rate

for paralegals is between $100 and $200 per hour.” TufAmerica Inc., 2016 WL 1029553, at *6

(citing Regulatory Fundamentals Grp. LLC v. Governance Risk Mgmt. Compliance, LLC, No. 13

Civ. 2493, 2014 WL 4792082, at *3 (S.D.N.Y. Sept. 24, 2014)). Accordingly, the Court

determines that $200 is a reasonable hourly rate for Pepper.

       Having determined the reasonable hourly rates for Defendant’s counsel, the Court now

turns to the issue of the reasonable number of hours. In making this determination, the Court

“examines the particular hours expended by counsel with a view to the value of the work product

of the specific expenditures to the client’s case.” Errant Gene Therapeutic, LLC v. Sloan-

Kettering Inst. for Cancer Research, 286 F. Supp. 3d 585, 588 (S.D.N.Y. 2018) (quoting

Luciano v. Olsten Corp., 109 F.3d 111, 116 (2d Cir. 1997)). The Court should award attorney’s

fees only for “hours reasonably expended on the litigation,” not for “hours that are excessive,

redundant, or otherwise unnecessary.” Id. (quoting Hensley v. Eckerhart, 461 U.S. 424, 433–34

(1983)). Bearing that principle in mind, a court may apply an across-the-board reduction to




                                                 10
effectuate the reasonable imposition of fees. See Williams v. Epic Sec. Corp., 368 F. Supp. 3d

651, 656–657 (S.D.N.Y. 2019) (“Courts in this Circuit have recognized a district court’s

authority to make across-the-board percentage cuts in hours, as opposed to an item-by-item

approach, to arrive at the reasonable hours expended.”).

       Here, Defendant has submitted detailed contemporaneous timesheets to substantiate the

hours requested. (Dkt. No. 105-8.) According to Defendant’s counsel, they spent 10.3 hours

responding to an initial letter from Liebowitz requesting Sedlik’s disqualification, 46.6 hours

responding to the disqualification motion, and 69.4 hours preparing for and attending the

evidentiary hearing. (Dkt. No. 107 at 5–6.) Plaintiff argues that the number of hours billed by

Defendant’s counsel is excessive, but he does not reference any specific disputed time entries.

(Dkt. No. 106 at 2.) Having carefully reviewed the timesheets, the Court concludes that the time

expended requires reduction. As discussed earlier and in this Court’s earlier rulings, Plaintiff’s

motion to disqualify was entirely meritless. It did not involve complicated legal questions or

factual disputes. Therefore, the Court is not convinced that attorneys with Slotnick’s and Chen’s

experience would have needed to spend a total of 126.3 hours to counter such a meritless motion.

In determining the appropriate percentage reduction, “trial courts may take into account their

overall sense of a suit, and may use estimates in calculating and allocating an attorney’s time.”

Errant Gene Therapeutic, 286 F. Supp. 3d at 588 (quoting Fox v. Vice, 563 U.S. 826, 838

(2011)). Based on the complexities of this case and the work quality of Defendant’s counsel, the

Court determines that an across-the-board 30% reduction is reasonable. Therefore, Defendant is

entitled to an award of attorney’s fees totaling $64,691.00.




                                                11
               2.     Costs

       In addition to attorney’s fees, Defendant also seeks reimbursement of costs totaling

$67,295.05, consisting of $371.10 in photocopying costs, $17.10 in express mail costs, and

$66,906.85 in expert fees and costs. (Dkt. No. 105 ¶ 25.)

       Plaintiff urges this Court to reduce the requested expert fees and costs, arguing that

expert witness Jeffrey Sedlik’s rate is too high and that Sedlik spent too many hours on the

disqualification motion. (Dkt. No. 106 at 4.) In response, Defendant argues that the hours

Sedlik billed—91 hours in total—were entirely necessary to the defense. (Dkt. No. 107 at 7–8.)

Defendant has submitted two invoices to support its claim for expert fees and costs. The first

one, numbered UMG1701-09, contains a breakdown of Sedlik’s billed hours and incurred

expenses, and a contemporaneous timesheet. (Dkt. No. 105-9 at 5–8.) It indicates that Sedlik

billed Defendant for 91 hours of work at an hourly rate of $650, resulting in $56,192.50 in fees,

and that Sedlik incurred $3,369.35 in expenses. (Dkt. No. 105-9 at 5.) The second invoice,

numbered UMG1701-08A, indicates that Sedlik billed Defendant for another 11.3 hours of work,

adding another $7,345 in fees. (Dkt. No. 105-9 at 9.)

       To determine whether a requested expert’s fee is reasonable,

               courts have considered the following factors: (1) the witness’s area
               of expertise; (2) the education and training that is required to provide
               the expert insight that is sought; (3) the prevailing rates for other
               comparably respected available experts; (4) the nature, quality and
               complexity of the discovery responses provided; (5) the cost of
               living in the particular geographic area; (6) any other factor likely to
               be of assistance to the court in balancing the interests implicated by
               [Federal Rule of Civil Procedure] 26; (7) the fee actually being
               charged to the party who retained him; and (8) fees traditionally
               charged by the expert on related matters.

Advanced Video Techs., LLC v. HTC Corp., No. 11 Civ. 6604, 2016 WL 1253899, at *7

(S.D.N.Y. Feb. 23, 2016). It is the burden of Defendant to demonstrate the reasonableness of the



                                                 12
amount claimed. Id. “When the reasonableness of an expert’s fees is not fully explained, the

Court may exercise its discretion to determine a reasonable fee.” Id. (quoting Penberg v.

HealthBridge Mgmt., No. 08 Civ. 1534, 2011 WL 1100103, at *15 (E.D.N.Y. Mar. 22, 2011)).

       After carefully reviewing Defendant’s evidence, the Court concludes that Sedlik’s fees

require adjustment. First, Defendant has not submitted any evidence to convince the Court that

Sedlik’s hourly rate of $650 is reasonable or commensurate with other experts of similar

backgrounds and credentials. Second, the contemporaneous timesheet attached to the first

invoice contains little explanation of how Sedlik’s time was spent, relying exclusively on vague

entries such as “[c]ommunication” or “[p]rovide written responses,” which makes it difficult for

the Court to assess the reasonableness of the time expended. (See generally Dkt. No. 105-9 at 6–

8.) Third, the second invoice appears questionable because the first invoice already accounted

for the 91 hours that Sedlik billed. (Dkt. No. 107 at 7 (“In total, Mr. Sedlik . . . billed

Defendant[] for only 91 hours worked.”).) Moreover, the second invoice does not have any

timesheet to justify the 11.3 hours billed by Sedlik. (See Dkt. No. 105-9 at 9.) In light of the

apparent deficiencies in Sedlik’s record, and the straightforward nature of the motion to

disqualify, the Court will implement a 50% reduction to the expert fees sought. Therefore,

Defendant is entitled to recover $33,841.63 in costs, consisting of $371.10 in photocopying

costs, $17.10 in express mail costs, and $33,453.43 in expert fees and costs.




                                                  13
III.   Conclusion

       For the foregoing reasons, Plaintiff’s motion for reconsideration is DENIED. Defendant

is hereby awarded $98,532.62 in attorney’s fees and costs pursuant to 28 U.S.C. § 1927. Richard

Liebowitz and the Liebowitz Law Firm are jointly and severally liable for this award.

       The Clerk of Court is directed to close the motion at Docket Number 98.

       SO ORDERED.

Dated: July 9, 2019
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge




                                               14
